Cuyahoga App. Nos. 70804 and 70936. On appeal of American Tank & Fabricating Company. Discretionary appeal denied.
Moyer, C. J., dissents and would allow on Proposition of Law No. 1 only.
Resnick and Lundberg Stratton, JJ., dissent.
On cross-appeal of Ferro Corporation. Discretionary cross-appeal allowed.
Douglas, Resnick and F.E. Sweeney, JJ., dissent.
On cross-appeal of Blaw-Knox Food & Chemical Equipment Company. Discretionary cross-appeal denied. ■
Pfeifer, Cook and Lundberg Stratton, JJ., dissent.
On motion for admission pro hoc vice of P. Christian Hague. Motion granted.